PER CURIAM.
As this appeal brings up for consideration the construction of a particular mortgage, wherein is not involved any question of general interest, we think it is sufficient to state that we agree with the conclusion of the court below as to the priority of the holders of bonds of series C.
In respect of the question of interest, the only debatable matter-might have been whether the date should be April 13, 1921, or April 15, 1921; but we understand that no point is made in this respect, because of the very small amount involved, and therefore we shall leave the date of April 15, 1921, undisturbed in the decree below,,
We agree with the conclusion of the court below that the intervener was entitled to be paid by the trustee interest at the rate of 6 per centum per annum from April 15, 1921. We also think that it was well that the decree contained the reservation in paragraph 7.
The decree is affirmed, with costs to the intervener appellee.